Citation Nr: 0618286	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  02-08 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Waco, Texas



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and her daughters


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
November 1945.  He died in March 2001.  The appellant is his 
surviving spouse.

This case is before the Board of Veterans' Appeals (Board) 
from a December 2001 rating decision in which the Department 
of Veterans Affairs (VA) Regional Office (RO) denied the 
benefit sought on appeal.  The appellant perfected an appeal 
of that decision.


FINDINGS OF FACT

1.  The veteran died in March 2001 due to bronchogenic 
carcinoma.

2.  At the time of his death service connection was in effect 
for internal derangement of the left knee with atrophy of the 
left thigh; frostbite residuals of the feet with arthritis 
and claudication; a left hip disorder; and a low back 
disorder.  In addition, he had been awarded a total 
disability rating based on individual unemployability 
effective in April 1995.

3.  The medical evidence shows that the cause of the 
veteran's death is not related to an in-service injury, 
including exposure to the fumes from airplane fuel, or a 
service-connected disability.


CONCLUSION OF LAW

The cause of the veteran's death was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1310, 
5107 (West 2002); 38 C.F.R. § 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the bronchogenic carcinoma that 
caused the veteran's death is etiologically related to his 
exposure to airplane fuel fumes while driving a refueling 
truck in service.
Service Connection for the Cause of Death

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.5.  In order to establish service 
connection for the cause of the veteran's death, the evidence 
must show that a disability incurred in or aggravated by 
active service was the principal or contributory cause of 
death.  38 C.F.R. § 3.312(a).

In order to establish service connection for the cause of 
death there must be (1) medical evidence of a current 
disability (the disability that caused death); (2) evidence 
of a service-connected disability; and (3) medical evidence 
of a nexus between the service-connected disability and the 
cause of death.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The death certificate shows that the veteran died in March 
2001 due to bronchogenic carcinoma, with no other 
disabilities shown.  The approximate interval between onset 
of bronchogenic carcinoma and death was two years.  In 
addition, the veteran's service records show that he drove an 
airplane refueling truck while in service, and he was 
presumably exposed to the fumes from the truck.  The 
appellant's claim is, therefore, supported by medical 
evidence of the cause of death, and evidence of an in-service 
injury.  The probative evidence does not show, however, that 
the cause of death is related to the in-service injury.  
Wallin, 11 Vet. App. at 512.

At the time of the veteran's death service connection was in 
effect for internal derangement of the left knee with atrophy 
of the left thigh (30 percent disabling); frostbite residuals 
of the feet with arthritis and claudication (30 percent 
disabling); a left hip disorder (10 percent disabling); and a 
low back disorder (10 percent disabling).  Also, a total 
disability rating based on unemployability had been in effect 
since April 1995.  The evidence does not show that any of 
these disabilities contributed to cause his death, nor does 
the appellant so claim.

The appellant submitted copies of the report of a December 
1947 VA chest X-ray that reflects an impression of "definite 
accentuation of the bronchovascular markening in the right 
base."  She contends that those radiographic findings were 
made during service and that they were caused by exposure to 
airplane fuel fumes, which lead to the cancer.  The findings 
were not, however, made during service, but were dated two 
years after his separation from service.  Furthermore, there 
is no medical evidence indicating that the "accentuation of 
bronchovascular markenings" is in any way related to lung 
cancer.  Her assertions to that affect are not probative 
because she is not competent to provide evidence of the 
etiology of a medical disorder.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).

The RO obtained a medical opinion in November 2005 regarding 
the claimed nexus between exposure to airplane fuel fumes and 
the development of bronchogenic carcinoma.  The VA physician 
reviewed the evidence in the claims file and the medical 
literature on the causes of lung cancer, and concluded that 
the cause of the veteran's death was not due to exposure to 
the fumes from airplane fuel.  There is no medical evidence 
of record to the contrary; the only other medical evidence 
regarding the etiology of the lung cancer indicates that it 
may be due to his long history of smoking.  Because the 
probative evidence shows that the bronchogenic carcinoma is 
not related to an in-service disease or injury, the Board 
finds that the criteria for a grant of service connection are 
not met and that the preponderance of the evidence is against 
the appellant's claim.
Development of the Claim

Regarding VA's duty to inform the appellant of the evidence 
needed to substantiate her claim, the RO notified her of the 
information and evidence needed to establish entitlement to 
service connection for the cause of death in July 2001.  In 
that notice the RO also informed her of the information and 
evidence that she was required to submit, including any 
evidence in her possession, and the evidence that the RO 
would obtain on her behalf.  The Board finds, therefore, that 
VA has fulfilled its duty to inform the appellant of the 
evidence she was responsible for submitting, and what 
evidence VA would obtain in order to substantiate her claim.  
Because entitlement to service connection has been denied, 
any question regarding the effective date is moot and any 
deficiency in the content of the notice is not prejudicial to 
the appellant.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Regarding the duty to assist the appellant in obtaining 
evidence in support of her claim, the RO has obtained the VA 
and private treatment records she identified, and obtained a 
medical opinion regarding the claimed nexus to service.  The 
appellant has not indicated the existence of any other 
evidence that is relevant to her claim; as such, all relevant 
data has been obtained for determining the merits of her 
claim and no reasonable possibility exists that any further 
assistance would aid her in substantiating her claim.  



ORDER

Service connection for the cause of the veteran's death is 
denied.




____________________________________________
N. W. Fabian
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


